Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	Claims 4-14, 16, 37-44 are pending in the current application.
2.	This application is a CON of 16/271,503 02/08/2019 PAT 10968236, 16/271,503 is a DIV of 15/590,523 05/09/2017 PAT 10253046, 15/590,523 is a CON of 15/054,594 02/26/2016 ABN, 15/054,594 has PRO 62/126,125 02/27/2015.
Election/Restriction/Species Election
3.	Claims 4-14, 16, 37-44 all claims are generic to the following disclosed patentably distinct species: compounds in the specification. The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species.  In addition, these species are not obvious variants of each other based on the current record. 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
		Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election of the species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species.
Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141. 
The examiner asked for a telephonic species election on August 1, 2022. Mr. Arico consulted with his client and called the examiner back.  During a telephone conversation with Joseph Arico on August 9, 2022 a provisional election was made without traverse to elect the species of example I-59. 

    PNG
    media_image1.png
    152
    200
    media_image1.png
    Greyscale

The examiner called Mr. Arico back and explained that compound I-59 did not read on any of the claims since the claimed formula had two oxo groups on the 5-membered ring not one. In a further telephone message on August 16th Mr. Arico elected an analog of compound I-59 that had an additional oxo group. After searching the specification, the examiner determined that this compound was not disclosed in the specification.  In order to arrive at this hypothetical compound, which is not named, one would have to select from multiple variables in the general formula. Defining a new hypothetical species from variables of Markush structures does not meet the requirement. The requirement for "election of a single disclosed species" necessitates that the compound have been previously disclosed.  The definition of disclose is: 1. To expose to view, as by removing a cover; uncover.  2. To make known (something heretofore kept secret).  Disclosed is in the past tense therefore the species need to have been already disclosed in the specification, for example listed by name or chemical structure, and not comprise new matter.  If a species is created by picking and choosing many variables from a generic structure to create a compound that wasn't previously described, then that species is only being disclosed at the time of picking and choosing.  Therefore, the election of the attempted election of the des-oxo analog of compound I-59 is not an election of a single disclosed species, but rather election of a non-disclosed species.  To be fully responsive the applicant must elect a single disclosed species. See 37 CFR 1.111.  
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID K O'DELL whose telephone number is (571)272-9071.  The examiner can normally be reached on Monday - Friday 9:30 - 7:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID K O'DELL/Primary Examiner, Art Unit 1625